DETAILED ACTION
Claims 1 and 7 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carl J. Pellegrini on May 10, 2021.
The application has been amended as follows: 
Claim 1.  A display device comprising: 
a light beam direction control element; and 
a display unit, 
wherein the light beam direction control element comprises: 
a first transparent substrate; 
a second transparent substrate disposed so as to face the first transparent substrate; 
a first conductive film pattern that has openings and that is formed on a first surface of the first transparent substrate opposing the second transparent substrate; 
a second conductive film pattern that has openings and that is formed on a second surface of the second transparent substrate opposing the first transparent substrate; 
an electrophoretic element that is sandwiched between the first conductive film pattern and the second conductive film pattern, and that includes light-shielding electrophoretic particles that have a surface charge and a transparent dispersion medium; and 
a plurality of light-transmissive regions that are disposed between the first transparent substrate and the second transparent substrate, that are sandwiched between at least a portion 
wherein the display unit comprises a display surface that displays an image, 
wherein the first conductive film pattern is a conductive light-shielding film pattern and the second conductive film pattern is a transparent conductive film pattern, 
wherein a surface of the second transparent substrate opposite the second surface is bonded to the display unit, 
wherein are stripe [[shape]] shapes arranged in a complementary positions to the plurality of the light-transmissive regions, and 
wherein a pattern width of the first conductive film pattern and a pattern width of the second conductive film pattern are greater than a width of the electrophoretic element.

Cancel claim 5.

Claim 7.  The display device according to claim [[6]] 1, wherein a pattern width of one of the first conductive film pattern and the second conductive film pattern is greater than a pattern width of another of the first conductive film pattern and the second conductive film pattern.  

Cancel claim 10.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 1 the prior art taken either singly or in combination fails to anticipate or fairly suggest the display device as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a display device specifically including, as the distinguishing features in combination with the other limitations, a display unit with a electrophoretic light beam 
For example Wang, of record, has a device with some similarities including the first and second conductive patterns being stripe shaped and in complimentary positions to the light-transmissive regions, see figure 2 and Office action posted February 18, 2021, however it at least fails to disclose the first and second conductive patterns have a width greater than that of the electrophoretic element.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
The examiner notes that applicant has provided a special definition of “complementary positions” in the specification page 12 lines 25-30 as indicating a positional relationship between transparent conductive film patterns and the light-transmissive regions being alternately disposed on the surface of a transparent substrate.  It is further noted that the film patterns and the light-transmissive regions may overlap, see figures 13-14, or not overlap see figures 1-2, 10-11, 15 and 18-19. This definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., Fed. Cir. 1999; see MPEP 2111.01.IV.A.

The examiner’s amendment was required to distinguish the invention over prior art, to obviate potential rejections under 112 and otherwise place the application in condition fort allowance.  See co-filed interview summary.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                      May 10, 2021